In re Dixon, William T., et al; Noell, Sharon; — Plaintiff(s); applying for writ of certio-rari and/or review; to the Court of Appeal, Fifth Circuit, No. 97-CA-0736; Parish of Jefferson, 24th Judicial District Court, Div.“J”, No. 503-103.
Granted in part; denied in part. Judgment of the court of appeal is vacated and set aside insofar as it affirmed the trial court’s judgment maintaining the exception of prescription filed by Catherine D’Angelo, wife of and Cyril Mayeáux. The exception of prescription filed by those defendants should be referred to the merits. The application is otherwise denied.
CALOGERO, C.J., would grant and docket.
LEMMON, J., not on panel.